Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.1 Page 1 of 13

UNITED STATES DISTRICT COURT
EASTERN DISTRIC OF MICHIGAN — SOUTHERN DIVISION

 

 

KALI LIST,
Case No.
Plaintiff,
Hon.
v
DAVISON GAS, LLC and
SUNOCO, INC.,
Defendants,
Victor J. Mastromarco, Jr. P34564 Thomas R. Bowen P27618
Kevin J. Kelly P74546 Bowen, Radabaugh & Milton, P.C.
The Mastromarco Firm Attorney for Defendant
Attorneys for Plaintiff 4967 Crooks Rd., Ste. 150
1024 N. Michigan Ave. Troy, MI 48098
Saginaw, MI 48602 248-641-8000
989-742-1414 TRBowen@brmattorneys.com
ymastromarco@mastromarcofirm.com

 

NOTICE OF REMOVAL

NOW COMES the above-named Defendant, Davison Gas, LLC, represented by counsel,
Bowen, Radabaugh & Milton, P.C., and files this Notice of Removal. In support of the removal,
Defendant states as follows:

1, There is now pending in the Genesee County Circuit Court, Case No. 19-113504-
NZ, a civil action in which Kali List is the plaintiff.

2. The named defendants are Davison Gas, LLC, and Sunoco, Inc.

3. This is an action for damages based on an alleged violation of the Americans with
Disabilities Civil Rights Act, 42 USC §1281.

4, This action involves a federal question as plaintiff's claim is based in part on a
violation of the Federal American with Disabilities Act, 42 USC §1281.

5. The District Court of the United States has given original jurisdiction of this matter

pursuant to 28 USC §1331. Removal of this matter is being sought pursuant to 28 USC §1441(c).
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.2 Page 2 of 13

6. This notice is being filed with the Court within thirty (30) days of the receipt of this
defendant of the initial pleading. This defendant was served with the initial pleading on or about
November 12, 2019.

7. This defendant has no information or knowledge as to whether or not the co-
defendant, Sunoco, Inc., a foreign corporation, has been served.

8. A true and correct copy of this notice will be filed with the Clerk of the County of
Genesee as provided by law.

9. A copy of all pleading served upon defendant Davison Gas, LLC, are being filed
with this Notice of Removal.

WHEREFORE, Defendant Davison Gas, LLC, respectfully requests this matter be
removed from Genesee County Circuit Court to this Court.

BOWEN, RADABAUGH & MILTON, P.C.

By: _s/ Thomas R. Bowen
Bowen, Radabaugh & Milton, P.C.
Attorney for Defendant Davison Gas, LLC
4967 Crooks Road, Suite 150
Troy, MI 48098
(248) 641-8000
TRBowen@brmattorneys.com
P27618
December 11, 2019
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.3 Page 3 of 13

EXHIBIT A
Ree sentakenepaes Geer PAS ECE No.1 filed 12/11/19 PagelD.4 Page 4of13

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COLNTY OF GENESEE

KALI LIST, 19°113504¢

Plaintif?, Case No. 19- -NY
Hoa.
v. FAY BENE
DAVISON GAS, LLC and P-31902
SUNOCO, INC.,

Detendants.

 

THE MASTROMARCO FIRM
VICTOR J. MASTROMARCO, JR. (P34564)

KEVIN J. KELLY (P74546)

Attorneys for Plaintiit

1024 N. Michigan Avenue

Saginaw, Michigan 48602

(989) 752-1414

 

i

 

There is ro other pending ar resalvad civil action arising out of tho
uunsaction or occurrence alleged in this Compla tut.

PLAINTINW'S COMPLAINT & DEMAND FOR TRIAL BY JURY

 

NOW COMES Plaintiff. KALI LIST, by and through her attorneys, THE
MASTROMARCO FIRM, and herchy complains against Defondants, DAVISON GAS, J.LC and

SUNOCO, INC., stating as follows:

 

COMMON ALLEGATIONS
1. That Plainti(f is a resident of the County of Midland, State of Michigan and is
otherwise domiciled im the State of Michigan.
2. That Defendant DAVISON GAS, LLC is a domestic limited liability company
authorized to conduci business in the State of Michigan and doing so in the County of Cienesee,
State of Michigan and is otherwise domiciled in the State of Mickigan-

[
‘THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw. Michigan 48602 ' (989) 752-1414

 
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.5 Page5of13

3, ‘hat Defendant SUNOCO, INC. is a forvign corporation authorized to conduct
business in the State-of Michigan and doing so in the Counly of Genesee, State of Michigan and
is otherwise domicited in the State of Texas, vihere ils principal place of business is located.

4. That the amount.in controversy excecds the sum of TWENTY-FIVE FHOUSAND
DOLLARS ($25,000.00), exclusive of costs, intercst, and altorney lees.

5, That Plaintiff utilizes the services of a service dog named Gunner to assist with
medical conditions that satisfy the definition of a “disability” under both state and federal law.

6. ‘That on or about March 16,2019, Plaintiff and her hushand were traveling through
Genesee County and stopped at a Sunoco gas station located at 1180 §. State Road, Davison,
Michigan 48423.

7. That said gas station. is operated. by Defendants DAVISON. GAS, LIC und
SUNOCO, INC.

. Bo . That On said date, Plaintift cutered. the 8 unoco. service stalion while accompanied
by her service a |

9 ‘That when Plaintiff and Gunner passed the check-out COUTILEL, the station clerk»
observed Gunner and stated that the dog needed to-go.

10. That Plaintiff and her husband stated that Gummer was a service dog and Plaintiff
had the right to have him accompany her in the store.

11. ‘That the station clerk became agitated and angry towards Plaintiff, claiming, that
she was allergic and demanding Plaintiff and. the. service dog leave the premises.

12. That Plaintiff continued insisted upon her right to shop in the service station.

13. That as the statton clerk-hecame increasingly helligerent: (owards Plaintifi, the clerk |

threatened to contact the police.

 

2
‘THE MASTROMARCO FIRM | 1024.N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.6 Page 6 of 13

14, — That Plaintiff requested that the clerk do so as she had the right to be accompanied
by the service dog and pulled out paperwork demonstrating Plaintit?’s abil ity to have the dog with

her.

-

i$. ‘That Defendants refused to provide Plaintiff with the. full and equal eryoyment of
ity services, goods, facilities, arid other provisions of the store.
16. That Defendants refused to serve Plaintiff and demanded Plaintitf leave the store.
17. That Plaintiff and... her husband . subsequently contacled. a representative of
| Detendant SUNOCO, INC. to report the discrim ination,
8. | That said reprosentative informed Plaintiff and. her husband that the. local owner of |
the gas station would be contacting them.
19. That. Plaintiff and her husband. subsequently received a lelepbone call from Jum
Waldron, owner of Defendant DAVISON GAS, LLC.
20... . That ducing said telephone onwersarion, Mr. Waldron nocified: Plaintiff and her
husband that be: believed the slation: elork was in ihe. right. - ;
21. ‘That Plaintiff and her husband proceeded to explain lo Mr. Waldron that the clerk |
violated.the law and mentioned reporting the situation to the Department of Justice.
22. That Mir. Waldron told Plaintiff and her husband to “go for it” and hung up the
teleplionc. |
23. That Defendants’ actions constitute disability discrimination in violation of the
Americans with Disabilities Act. |
24. ‘That Defendants’ actions constitute disability discrimination in violation of the
Persons with Disabilities Civil Rights Act.

25. That asa direct and proximate result of Defendants* unlawful actions, PlaintitT has

s

>

THE MASTROMARCE) FIRM 1024 N: Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414

 
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.7 Page 7 of 13

sustained and. will. continue to Sustain noneconomic damages, including, but not limited to,
emotional distress, mental. anguish, shock, fright, embarrassment, luuniliation, nervousness,
anxioly, - depression, disruption of lifestyle, and denial of social pl easures.

26, That Plaintiff hurcby claims-any. and all remedies available pursuant to 42 U.S.C, §
12188 and 42 U.S.C. § 2000a-3(a):

27. That Plainuff hereby claus reasonable attorncy fees, litigation expenses, and costs
plusuant ta 42 T.$.C. § 12205.

28. ‘That Plaintiff hereby claims any and all damages available pursuant to MCL §
37.1606, including reasonable. attorney fees.

. WHEREFORE, Plaintilf respecttully requests that this Honorable Court eater judgment in |
her favor in an amount-in excess of TWENTY-FIVE THOU ISAND DOLLARS ($25,000.00) in
addition to-costs, interest, wad atlorney fees along with any. and all legal and/or equitable relief this
| Court decms just. ee

“cour SABI; [INATION IN VIO ATION.OF. een aka
“DUE AMERICANS MATH DISABILITIES CIVEL. RIGHTS ¢ ro ee

      
 

 

 

29. : re hat Plaintiff hereby incorporates. by. reference the allegations contained in
paragraphs 1 through 28 of her Common Allegations, word for word. and paragraph for paragraph,
as if fully restated herein.

30. That gas stations, auch as'the one operated by Defendants, full within the definition.
of “public accommodation” as fefinod by the Americans with Disabilities Act. 42 USC, §
12181 (7)(1'). |

31. That at all times material hereto, . Defendants werc and are a “public

accommodation” as defined by the Act. 42 U.S.C. § 12181(7)(F).

  

32. That at all times material hereto, Plaintiff had a “disability” as defined by. the Act.

THE MASTROMARCO FIRM] (024 N, Mishigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414

 
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.8 Page 8 of 13

2 U.S.C. § 12102(1).

33.  That.at all times material hereto, Plaintiffs service animal, Gunuer, constituted a
“service aniraal” as delined by the Aet and applicable regulations. 28 C.F.R. § 36.104.

34, ‘That at all times material hereto, Plaintiti’s service dog was in the control. of
Plaigtif! and/or her husband. |

35, That at all times material hereto, Paints service dog was housebroken.

36. That Title 11 of the Americans with Disabilities Act provides that “Injo individusl
shali be discriminuled against on the basis of disability in the full and equal. cnjoyment of the
goods, services, facilities, privileges, advantages, or Aaccommedations of any place of. public
2 accommodation by any person who Owns, leases {or leases: to), or operates a place of public.
accommodation.” 42 U.S.C. §.12812(a).

37, That a public accommodation must “make reasonable modifications in policies,

practices, or procedures, when the modifications are necessary w afford goads, services, facilities,

privileges, advantages. or accommodations ww individuals with disabilitics, . unless the publi oe ong

accommodation vau demonstrate that. making. the. modifications would fundamentally alter the a
nature of: the goods, services, facilities, priv eyes, advantages, or accommodations.” 28 CFR. 5
36.302(a).

38. That more specifically. “a public accommodation shall modify policies, practices,
or procedures lo permit the use of a service anima! by an individual with a disability.” 28 C-P-R.
§ 36.302(c)(1).

39. That “[ilndividuals with disabilities shall be permitted to be accompanied by their
service animals in all arcas of a place of public accommodation where members of the public,

program participants, clients, customers, patrons. or invitecs, as relevant, are allowed to go.” 2

THE MASTROMARCO FIRM | (024 N. Michigan Avenue | Saginuw, Michizan 48602 | (989) 752-1414

 
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.9 Page 9of13

CER, § 36.302(c}7).

40. ‘hat Defendants denied Plaintiff the full and cqual exjuymemt of the goods,
services, facilities, privileges, advantages, and/or accommodations of its place of public
accommodation by refusing to allow Plaintiff to remain on its premises with her service animal.

41. That Defendant’s reason for denying Plaintiff those goods, services, privileges,
advantages, and/or accommodations of its place of public accommodation is not valid.

42, That the Department of Justice has interpreted its regulations to provide that
“allergies and fear ol dogs are not valid reasons for denying access or refusing service to peuple
using. service animals.” Bergrdelli Allied Services Institute of Rehabilitation Medicine, 900 F3d
104, 125 (CA 3, 2018)(citing U.S. Dep't of justice, Civil Rights Div., Service Animals Guly 12,

ials_ 201 0.him).

     

2011), hupstfwwvadla goviservice ani
43, Thal Defendants’ actions ecoustitute- disability discrimination in violation of the
__ Americans with Disabilities Civil Rights Act.

44. That as a direct and proximate result ofDefendants’ unlawful actions, Plaintiff has _ oa . ae
sustained and will continue to suslain neneconomic damages, including, but not limited to.
emotional distress, mental anguish, shock,. fright, embarrassment, huruiliatioa, nervousness,
anxiety, depression, disruption of lifestyle, aad denial of social pleasures.

45, That Plaintiff hereby claims. any andl all remedies available pursuant to 42 U.S.C.
12188 and 42 U.S.C. 2000a-3 (a).
46. That Plaintiffhereby claims reasonable attomey fecs, litigation cxpenses, and costs
pursuant to 42 U S.C, 12205.
| W HEREFORE, Piamtiff respectfully requests that. this. Honorable Court éntér judgment in

her favor in.an umount in excess of TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) in

 

THE MASTROMARCO FIRM ! 1024 N, Michigan Avenue * Saginaw, Michigan 48602 | (989) 752-1414
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.10 Page 10 of 13

addition to costs, interest, and attorney fees.along with any and all legal and/or equitable relief'this
Court deems just.

COUNT Tl — DISABILITY DISCRIMINATION IN. VIOLATION OF
Jd ‘HE. PERSONS WETH. DISA: TE} TIES CIV Th RIGHTS ACT

     

47. ‘That Plaintiff hereby incorporates by. reference: the allegations contained. in
paragraphs 1 threugh 28 of her Common ‘Allegations and paragraphs 29 through 46 of Count I,
word for word and: paragraph for paragraph, as if fully restated herein.

48. That at all limes. material hereto, Defendants were “places of public
accommodation” as defined by the Persons with Disabilities Civil Rights Act as it is a business
whuse “goods, services, facilities, privileges, -advantages,. ot accommodations are extended.
offered, sald, of otherwise made available.to the public,” MCL 37.1301 (a).

49. That atall: times material hereto, Plaintiff had a “disability” as delined by the Act.
MCL 37. ! Los(atiNB). |

50. "That al all times material hercto, Paints 5 service animal, Gunner, constituted 6 a. os .
“service animal” as defined by the Act ard Michigan law. See Laearia v Aurora Borealis Motor —
finn, dnc, unpublished opinion: per. curiam of the Court of Appeals, issued November 8, 2016
(Docket No. 329327); see also MCI, 730.50a(3)0), 28 CER 36.104,

3. That at all times. muaterial. hereto, Plaintiff's service dog was in the control of
Plainti(f and/or her husband. | |

52. That at all times material hereto, Plaintiif's service dog was housebroken.

53. ‘Chat Article ITI of the Persons with Disabilities Civil Rights Act makes it unlawful
for a person to “|dJeny an individual the Lull and equal enjoyment of the goods, services, facilities,
privileges, advantages, and accommodations of a place of public accommodation . .. because of a

disability that-is unrelated to the individual’s ability to utilize and benefit from the. goods, services,

 

7

‘THE MASTROMARCO FIRM 1024 N. Michigan Avenue| Saginaw. Michigan 48602 | (989) 732-1414
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.11 Page 11 of 13

facilities, privileges, advantages, or accommodations Or because of the use by an individual of
adaptive devices ar aids.” MCL 37.1302(a). .

54. That the use of a servive dog constitutes an “adaptive aid” as used in MCL
37.1 302(a). See Lacaria, supra.

55. That Defendants denied Plaintitf the full and equal enjoyment of the gonds,
services, facilities, privileges, advantages. and/or accommodations of its place of public
accommodation by refusing to allow Plaintif Fto.rem ain on ils premises with her service animal,

56, That Defendant's reason for denying Plaintiff those goods, services, privileges,
advantages, and/or accommodations of its place of public accommodation is not valid. See
Berardelli , 900 F3d at 125.

$7... ‘That Michigan Jaw also makes. it unlawful to willfully and maliciously impede or-
interfere with or allem ptto impede or interfere with the duties performed by a service wnimal when.

_. the, person knows or:has:reason la belicve that the service animal is being used by.a person with a.
| disability. See MCL 750.50a(1)(b).

38. That Defendants’ actions constilute disability discrimination in violation of: the :
Persons with Disabilities Civil Rights Act,

59, That as a direct and proximate result of Defendants’ unlawful actions, Plainti€f has
sustained and will continue 10 sustain noneconomic damages, including, but not limited to,
motional distress, mental anguish, shock, fright, embarrassment, humiliation, nervousness,
anxiety, depression, disnmption of lifestyle, and denial of social pleasures.

60. That Plaintiff hereby claims any and all damages available pursuant to MCI §
37. L606, including reasonable attorney fees.

WHEREFORE, Plainiit¥ respectfully requests that this Honorable Court cnicr judgment in

&
THE MASTROMA RCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 2:19-cv-13650-LVP-EAS ECF No.1 filed 12/11/19 PagelD.12 Page 12 of 13

her favor in an: amount in excess of TWENTY-FIVE THOUSAND DOLLARS ($25,000,00) in
addition to costs, interest, and. attomey fees along with any and all Icgal and/or equilable relief this
Court deems just.

Respectfully submitted. oT a
THE HE MASTROMAR RCO FIR!
, . s oe

 

 

 

2
_ Dated: October sf 2019 By:

| we KOR J. MASTROMARCO, IRNP 34564)
KEVIN J. KEY iY (P74546) \
; Shomer fourPhaintift *
i
ON

 

THE MASTROMARCO FIRM | 1024.N. Michigan Avenue ! Saginaw, Michigan 48602 | (989) 752-1414
ST TODO LV -LAS ECF No.1 filed 12/11/19 PagelD.13 Page 13 of 13

DEMAND FOR TRIAL BY JURY

 

NOW COMES Plainaffi KALI LIST, by and through her attorneys, THE
MASTROMARCO FIRM, and hereby demands a trial by jury on ali of the anove issues, uniess
otherwise expressly waived.

Respcelfully submitted,
THE we FIRM

ff theres
, 4¢ Ny GH ewe
Dated: Octwber 7}, 2019 By: F or a a ae __

 

VICTOR 1, MASTROMARCO), JR! (P34564)
KEVIN J. RELLYP74546)

Attorneys for Plaidthit .

1024 N. Michigan Avenue Yo

Saginaw, Michigan 48602~

(989) 752-2414

 

 

19
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 ‘ (989) 752-[4i4

en
